Mr. Justice McG-owan,
dissenting. The decree of foreclosure was set aside and the defendant, Margaret Irwin, allowed to answer the complaint as if no judgment had been rendered. It appears that she not only answered, alleging that nothing was due when the decree was rendered, but also filed an original proceeding making Monckton a party, to set aside as absolutely void the judgment and the sale made thereunder. I cannot think that the former judgment of this court involved the confirmation of the sale, and that the matter is in effect res adjudieata. In the former appeal the court reversed the order setting aside the conveyance to Monckton, but, although they moved to do so, did not confirm the sale, and I do not see that anything has occurred since to make it proper to do so now.
It is true it does not appear that the new action of the defendant to set aside the sale was brought to the attention of the Circuit Judge when he granted the order confirming the sale, but the proceeding was at that time filed, and it was -brought to his attention before he granted the second order ousting the defendant from the premises. It has also been brought to our attention that such proceedings are now pending, and under these circumstances it seems to me that it will only add to the confusion of the case, and possibly do injustice, now to affirm the order confirming the sale, the effect of which must be to deprive the defendant of an opportunity to be heard on the new issues raised, and, so far as the sale of the land is concerned, to anticipate the result by deciding the case against her in advance. Pope v. Frazee, 5 S. C., 272. It seems to me that at the present it would be better simply to withhold confirmation and allow the parties to stand upon their rights until the new issues as to the sale now made and pending are decided.
Order confirming the sale, affirmed; order tc> put the purchaser in possession, reversed.